DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 7/2/2022 have been fully considered but they are not persuasive. 
Applicant argues Benosman et al do not teach “an asynchronous signal source configured to provide a control circuit with an asynchronous signal representative of visual information organized according to a matrix of pixels”, see page 10 of the remark. The Examiner disagrees. Benosman et al teach, see e.g. abstract,” The control unit includes an input interface designed to receive asynchronous information representing, for each pixel of the matrix, events concerning the pixel, and a processor designed to control the activation of each pixel of the matrix at moments determined by the respective events indicated by the asynchronous information for the pixel”. These teaching reads on the claimed “an asynchronous signal source configured to provide a control circuit with an asynchronous signal representative of visual information organized according to a matrix of pixels”.
Applicant also argues, the Zarudianksy does not teach the matrix exciters configured to be worn by a user such that the exciters interact locally with the skin of the user. The Examiner disagrees. Zarudianksy teaches, see abstract, column 9, lines 59-62, “a matrix excitation apparatus capable of reproducing on the skin the effects of pressure and temperature”, which reads on the calimed “the matrix exciters configured to be worn by a user such that the exciters interact locally with the skin of the user.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-20, are rejected under 35 U.S.C. 103 as being unpatentable over Benosman et al (WO 2015/145017. The Examiner is using the corresponding US Patent Application Publication US 2017/0111619 as translation) and further in view of Zarudiansky (US 4,414,984).
For claim 1, Benosman et al teach a sensory substitution system, comprising: 
a matrix of exciters (1) that can be worn by a user (e.g. abstract, figures 5A-5B), 
a control circuit (8) for the exciters of the matrix (e.g. figure 1, paragraphs 37, 39: control unit 102 for controlling the activation of pixels), and 
an asynchronous signal source (10) for providing the control circuit with an asynchronous signal representative of visual information organised according to a matrix of pixels (e.g. paragraph 39: The asynchronous information received on the input interface represents, for each pixel in the matrix, events corresponds to variations in light for the pixel. It thus corresponds to sequence of images, each considered in the form of a matrix of pixels), with the asynchronous signal comprising, for each pixel, successive events associated in an asynchronous manner with said pixel (e.g. paragraph 140: “The sensor (201) may comprise a group of photosensitive elements organized in a matrix of pixels, so that each pixel in the matrix corresponds to a photosensitive element of the sensor”).
Benosman et al do not further disclose the matrix exciters (1) that can be worn by a user in such a way that the exciters (5) interact locally with the user's skin. Zarudianksy teaches the matrix exciters (1) that can be worn by a user in such a way that the exciters (5) interact locally with the user's skin (e.g. abstract, column 9, lines 59-62). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tactile of Zarudianksy into the eye glass of Benosman et al to permit the production of complex sensations for improvement in the filed of e.g. recreational, psychological or medical… (e.g. Zarudianksy, column 11, lines 65-67). 
	For claim 2, Benosman et al teach the asynchronous signal source (10) comprises a neuromorphic camera including photosensitive elements arranged according to the matrix of pixels facing a scene, with the asynchronous signal comprising, for each pixel, successive events originating in an asynchronous manner from said pixel (e.g. paragraph 140: “The sensor (201) may comprise a group of photosensitive elements organized in a matrix of pixels, so that each pixel in the matrix corresponds to a photosensitive element of the sensor”). 
	For claim 3, Benosman et al teach wherein the neuromorphic camera (10) is of a DVS ("Dynamic Vision Sensor") or ATIS ("Asynchronous Time-based Image Sensor") type (e.g. paragraph 140: “Each pixel corresponding to a photosensitive element thus produces temporal events corresponding respectively to variations in light in the scene”).
	For claim 4, Benosman et al teach wherein the asynchronous signal source comprises a synthesizer producing a 4Docket No. 0600-1767 signal with an address-event representation (AER) (e.g. paragraph 8). 
	For claim 5, Benosman et al teach the asynchronous signal source comprises a memory where the asynchronous signal supplied to the control circuit (8) is read (e.g. paragraph 49, figure 1, control unit 102a comprises memory 103b).
	Claim 6 is rejected for the same reasons as discussed in claim 1 above, wherein the same motivation in claim 1 also applied here, wherein Zarudiansky also teach the matrix of exciters (1) is attached to a garment (22) that can be worn by the user (e.g. abstract, “glove”). 
	Claims 12-15 are also rejected for the same reasons as discussed in claim 6 above.
	Claim 7 is rejected for the same reasons as discussed in claim 6 above, It would have been obvious to one ordinary skill in the art to incorporate the apparatus of Benosman et al and Zarudiansky, discussed above, in a vest for the same purposed discussed, which is to permit the production of complex sensations for improvement in the filed of e.g. recreational, psychological or medical… (e.g. Zarudiansky, column 11, lines 65-67).
	Claim 8 is rejected for the same reasons as discussed in claim 6 above, wherein Zarudiansky also teach the garment (22) is made from a material having elasticity (e.g. abstract: flexible membrane, also see column 9, line 63-65).
	Claim 16 is rejected for the same reasons as discussed in claim 8 above.
	Claim 10 is rejected for the same reasons as discussed in claim 1 above, the same motivation of claim 1 also applied, wherein Zarudiansky also teach the exciters (5) of the matrix (1) comprise mechanical actuators (e.g. column 11, lines 10-13). 
	Claims 17-20 are also rejected for the same reasons as discussed in claim 10 above. 
Claim 11 is rejected for the same reasons as discussed in claim 1 above, the same motivation of claim 1 also applied, wherein Zarudiansky also teach at least some of the exciters (5) of 5Docket No. 0600-1767 the matrix (1) are arranged to interact locally with the user's skin (2) through stimulation, including electrical stimulation (e.g. column 2, lines 41-44), heat variation (e.g. column 2, lines 27-40: sensors of temperature, displacement or pressure), injection of a substance and application of an air flow.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Benosman et al (WO 2015/145017. The Examiner is using the corresponding US Patent Application Publication US 2017/0111619 as translation) and Zarudiansky (US 4,414,984), as applied to claims 1-8, 10-20, and further in view of Connor (US 2015/0366504). 
For claim 9, Benosman et al and Zarudiansky do not further disclose the material having elasticity comprises neoprene. Connor teaches disclose the material having elasticity comprises neoprene (e.g. paragraph 87) It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Connor into the teaching of Benosman et al and Zarudiansky to make clothing product that has more elastic, stretchable and/or tight-fitting (e.g. paragraph 87, Connor) to improve the quality of the product. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484